39 F.3d 1177
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stanley Ray MCCANN, Plaintiff Appellant,v.Joseph JOHNSON, Sheriff;  Linda Mcguire, Head Jailer;George Horne, Deputy;  Kim Meade, Defendants Appellees.
No. 94-6787.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 18, 1994.Decided:  Nov. 15, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, Chief District Judge.  (CA-93-992-R)
Stanley Ray McCann, appellant pro se.  Michael Alan Bishop, Bristol, VA, for appellees.
W.D.Va.
AFFIRMED.
Before HALL and MICHAEL, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McCann v. Johnson, No. CA-93-992-R (W.D.Va. June 16, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*


2
AFFIRMED.



*
 In view of our disposition of this appeal, we deny the appellant's motion to amend his complaint